      Case 4:18-cv-02827 Document 27 Filed on 03/13/19 in TXSD Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

ANTONIO CARDENAS,

                       Plaintiff,                    Case No. 4:18-cv-2827

               v.

QUICKEN LOANS INC.,

                       Defendant.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Antonio Cardenas

and Defendant Quicken Loans Inc., through their undersigned counsel, hereby stipulate to the

dismissal of the above-captioned action with prejudice, with each party waiving his or its rights

of appeal and agreeing to bear his or its own attorney’s fees and costs.




                                                 1
      Case 4:18-cv-02827 Document 27 Filed on 03/13/19 in TXSD Page 2 of 3




Dated: March 13, 2019                      Respectfully submitted,


/s/ Jody Berke Burton                      /s/ John C. Raffetto
Jody Berke Burton                          John C. Raffetto (admitted pro hac vice)
LEMBERG LAW LLC                            (Lead Counsel)
43 Danbury Road, 3rd Floor                 D.C. Bar No. 1010406
Wilton, CT 06897                           Goodwin Procter LLP
Telepone: (203) 653-2250 ext 5501          901 New York Avenue, NW
Faxcsimile: (203) 653-3424                 Washington, DC 20001
Email: jburton@lemberglaw.com              Telephone: (202) 346-4000

Attorneys for Plaintiff                    Darrell L. Barger
                                           Texas Bar No. 01733800
                                           S.D. Tex. No. 646
                                           Adam Anthony
                                           Texas Bar No. 24087109
                                            S. D. Tex. No. 2191274
                                           HARTLINE DACUS BARGER DREYER
                                           LLP
                                           1980 Post Oak Blvd., Suite 1800
                                           Houston, Texas 77056
                                           Telephone: (713) 759-1990


                                           Attorney for Quicken Loans Inc.




                                       2
      Case 4:18-cv-02827 Document 27 Filed on 03/13/19 in TXSD Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2019, I caused a true and correct copy of the foregoing

to be served upon counsel of record as of this date by electronic filing.



                                              /s/ John C. Raffetto
                                              John C. Raffetto




                                                 3
